Citation Nr: 0734423	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  00-18 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for residuals, ruptured 
left tympanic membrane.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a separate 10 percent rating for arthritis 
of the left knee.

4.  Entitlement to an increased evaluation for tinea cruris, 
currently evaluated as 10 percent disabling.

5.  Entitlement to an increased evaluation for left knee 
disability characterized as patellofemoral syndrome, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from June 1995 to March 1998.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Oakland, CA.

Service connection is also currently in effect for post-
traumatic headaches, evaluated as 10 percent disabling; and 
hypertension, evaluated as noncompensably disabling.  

He also has a separate noncompensable rating for service-
connected tinea pedis which will be addressed in association 
with issue #4 in the remand section of this decision.  

And because of the nature of the claim and the manner in 
which it was previously addressed by the VARO, the Board 
finds that issue #3 is most accurately phrased as shown on 
the front page of this decision.

The veteran testified before a Hearing Officer at the VARO in 
August 2000.  A transcript is of record.  [Tr.]

The issues ## 4 and 5 are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The veteran has current residual scarring from his in-
service left tympanic membrane perforation.

2.  The veteran's current intermittent tinnitus of the left 
ear is reasonably attributable to in-service acoustic trauma 
and/or service-connected residuals thereof.

3.  In addition to pain and other functional limitations of 
the right knee, the veteran currently has X-ray and MRI 
evidence and a VA medical diagnosis of early degenerative 
changes in the left knee associable with his patellofemoral 
syndrome.



CONCLUSIONS OF LAW

1.  Residuals of a left tympanic membrane perforation are the 
result of service.  38 U.S.C.A. §§ 1110, 5103 (West 2002); 38 
C.F.R. 3.303, 3.310 (2007).

2.  Tinnitus is the result of service and/or is associable 
with other service-connected disabilities.  38 U.S.C.A. 1110, 
5103; 38 C.F.R. 3.303, 3.310.

3.  The criteria for entitlement to a separate disability 
evaluation of 10 percent for service-connected arthritis of 
the left knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including § 4.7 and Codes 5003-5010 
(2007) and VAOPGCPREC Opinions.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).  In view of the grants 
herein as to the issues of entitlement to service connection 
for left tympanic membrane perforation, tinnitus and a 
separate rating for arthritis of the left knee as sought by 
the veteran, there is no need for further discussion of 
notice or development.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II. Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 2002).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  However, following 
the point at which it is determined that all relevant 
evidence has been obtained, it is the Board's principal 
responsibility to assess the credibility, and therefore the 
probative value of proffered evidence of record in its whole.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995); Elkins v. Gober, 
229 F. 3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F. 3d 
1477, 1481 (Fed. Cir. 1997) (and cases cited therein).  

Where the record contains both positive and negative evidence 
including addressing whether the veteran's claimed condition 
is related to military service, it is the responsibility of 
the Board to weigh the evidence, including the medical 
evidence, and determine where to give credit and where to 
withhold the same and, in so doing, the Board may accept one 
medical opinion and reject others.  Evans v. West, 12 Vet. 
App. 22, 30 (1998), citing Owens v. Brown, op. cit.  The 
Board is mindful that it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Evans v. West, supra; see also Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, op. cit.  Thus, the weight to be accorded the 
various items of evidence in this case must be determined by 
the quality of the evidence, and not necessarily by its 
quantity or source.


III.  Factual Background and Analysis
Residuals, ruptured left tympanic membrane

Entrance examination showed no complaints or clinical 
findings of a tympanic membrane perforation on the left.

Service medical records show that as a deck seaman, the 
veteran was exposed to acoustic trauma.  He was given ear 
protection on several occasions.  Audiological testing showed 
incidents of significant thresholds shift (STS), felt to be 
due to noise exposure, but not confirmed in findings of 
chronic hearing loss.

Service records confirm that a gunshot wound above his head 
and near his left ear at about 15 feet caused him to have 
residuals including headaches and a small hole in his left 
tympanic membrane, clearly identified in service medical 
records.  The left tympanic membrane was described on another 
occasion in July 1997, 5 months after the initial incident, 
as showing an area of erythema; but at that time, light 
reflex was present.  He had also had some lightheadedness.  

On another clinical finding in July 1997, the tympanic 
membrane perforation at about 8 o'clock was said to be 
healed.  Without the examiner having the history of noise 
exposure and prior perforation being noted, the examiner 
opined this was probably an old perforation due to otitis 
media; and while there was some retraction, reflex was not 
altered.  He was given a regimen of Amoxycillin and ear drops 
and hearing was to be retested.  Both tympanic membranes and 
hearing were normal on testing in November 1997.  

On his separation examination, the veteran noted a history of 
having had a left tympanic membrane perforation as a result 
of gunfire.

On his initial claim in 1999, the veteran mentioned having a 
hole in his left eardrum.

On the initial VA examination in June 1999, the incident was 
described as having involved being about 10 feet away from 
another personnel man when he fired an AK-47; his left ear 
had been facing the weapon.  A medical corpsman had found the 
perforation.  On VA examination, the left ear would not 
externally seal but there did not appear to be a current 
perforation.  

On VA ear evaluation in March 2000, the veteran gave a 
history of left tympanic perforation in the past.  It was 
noted that at the time of the AK-47 firing incident in 
service, he had had high pitched tinnitus and temporary 
hearing loss.  The tympanic membrane was described as now 
healed.

At the time of the personal hearing in August 2000, the 
veteran reported that his left ear still caused a feeling of 
dizziness and he had a strange feeling when he got water in 
his ear.  Tr. at 8.  

On VA examination in August 2000, the tympanic membrane 
appeared intact and mobile and there was no current evidence 
of perforation.

On VA examination in December 2002, his right tympanic 
membrane was normal but the left tympanic membrane was 
described as showing "scarring."

On review of the evidence of record, the Board finds that 
there is ample basis for concluding that the tympanic 
membrane perforation of the left ear, clearly experienced as 
a result of a gunfire incident in service, may well have 
healed to some extent, at least covering the prior "hole".  
Nonetheless, although there has been no seeming reopening, 
there has been evidence of chronic scarring ever since that 
in-service incident, in service and throughout clinical 
records since service to present.  Accordingly, although 
there may be minimal functional impairment at present, the 
veteran is reasonably entitled to recognition of the basic 
perforation acquired in service and which is currently 
manifested by left tympanic membrane scarring.  Service 
connection is accordingly in order.  

Tinnitus

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after discharge is required to support a claim of service 
connection. 38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Although the veteran has noise exposure and exposure to the 
gunshot which caused his lightheadedness, tympanic membrane 
perforation and headaches, the in-service clinical records 
did not specifically annotate that he complained in service 
of tinnitus.

On the initial VA examination in June 1999, the veteran 
reported that at the time of the gunshot incident in service, 
he had had a high pitched tinnitus and temporary hearing loss 
in the left ear.  The incident was described as having 
involved his being about 10 feet away when another personnel 
man fired an AK-47; his left ear had been facing the weapon.  
A medical corpsman had found the perforation and he had been 
sent to the Balboa hospital otolaryngologist.  He said he now 
had some feeling of pressure in the left ear.  At the time of 
the associated hearing examination, wherein hearing loss was 
not found [although speech recognition in the left ear was 
96% s opposed to 100% in the right ear], the audiologist 
noted that he was not now experiencing "significant" 
tinnitus.  

On VA ear evaluation in March 2000, he again gave a history 
of left tympanic perforation in the past and said that at the 
time of the AZ-47 firing incident in service, he had had high 
pitched tinnitus and temporary hearing loss.  The tinnitus 
had resolved but he had some morning instability.  Vestibular 
testing confirmed that it was probably not due to his ears.

On VA examination in August 2000, the veteran reported that 
at the time of the AK-47 incident in service, he had had loud 
tinnitus for 15-20 minutes along with hearing loss, but the 
hearing returned to normal after 5-6 hours.  He was now 
having dizziness but no tinnitus.

On VA examination in January 2007, again the veteran reported 
having had exposure to the AL-47 on service.  He said he now 
had tinnitus on occasion in the left ear.  However, the 
examiner also noted that since no medical records were 
available, it could not be determined whether the tinnitus 
was  result of his in-service exposure.  An addendum was 
later made to the effect that a review of the records had 
shown no mention of tinnitus on some ear examinations 
including twice in 1997, and thus the examiner concluded that 
it was unlikely it was due to service.

The Board has reviewed the evidence of records in and since 
service.  And with all due respect to the recent medical 
conclusion, the nature of tinnitus is that it may be present 
on one occasion and not on the next.  And while there were 
two occasions in 1997 when the veteran was not then 
exhibiting tinnitus, there were and continue to be other 
occasions when he does experience it.  In fact, the veteran 
has consistently given a history of periodic tinnitus from 
the time of the AK-47 incident in service to present, and he 
now has tinnitus on occasion in the left ear.  The Board 
finds that this places the evidence in equipoise, and 
resolving reasonable doubt in his favor, service connection 
is in order for tinnitus in the left ear as being of service 
origin.

Osteoarthritis of the left knee

The veteran's service medical records refer to his having 
traumatized the left knee on ladders.

The veteran is currently in receipt of a 10 percent rating 
for his residuals of left knee disability under Code 5299-
5257.  He was in receipt of a temporary total rating of 100 
percent following knee surgery in January 2003 with the 
reassignment of the 10 percent schedular rating from March 1, 
2003.  The appropriateness of that 10 percent schedular 
rating will be addressed in the remand portion of this 
decision.  This segment of the Board's consideration relates 
only to whether he is entitled to a separate rating for 
arthritic impairment.

On the initial VA examination in June 1999, he said in 
addition to pain and limitation of movement, he had had 
episodes of locking.  X-rays of the left knee showed 
"moderate narrowing of the patellofemoral compartment".  

At the time of a VA examination in October 2001, the veteran 
complained of chronic progressive left knee pain, locking of 
the left knee, and a constant grinding sensation.  The 
examiner felt that traumatic osteoarthritis had to be 
considered, but X-rays  showed no "significant degenerative 
disease."  Magnetic resonance imaging (MRI) in December 2001 
showed suprapatellar joint effusion without "significant 
degenerative changes."

The veteran underwent arthroscopic surgery on the left knee 
in 2003.

VA X-rays of the left knee in March 2004 and in 2006 were 
negative for arthritis.

On VA examination in January 2007, a MRI of the left knee 
showed "a small intermediate signal abutting the articular 
surface of the posterior horn of the medial meniscus of 
questionable significance".  The MRI of the patellofemoral 
compartment also showed "minimal flattening of posterior 
patellar cartilage which may be early degenerative change."  
On examiner noted the findings and concluded that the minimal 
flattening of posterior patella cartilage "might be an early 
sign of patellofemoral osteoarthritis".  (emphasis added)   
The diagnostic conclusion was, in pertinent part, "left knee 
minimal patellofemoral osteoarthritis minimally disabling."

VA's General Counsel has held that a veteran who has 
arthritis and instability of the knee could receive separate 
ratings under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23- 
97 (1997); 62 Fed. Reg. 63,604 (1997).  When a knee disorder 
is already rated under Diagnostic Code 5257, the veteran must 
also have limitation of motion under Diagnostic Code 5260 or 
Diagnostic Code 5261 in order to obtain a separate rating for 
arthritis.  If the veteran does not at least meet the 
criteria for a zero-percent rating under either of those 
codes, there is no additional disability for which a rating 
may be assigned.

In VAOPGCPREC 9-98 (1998); 64 Fed. Reg. 52,376 (1999), the VA 
General Counsel further explained that, when a veteran has a 
knee disability evaluated under Diagnostic Code 5257, to 
warrant a separate rating for arthritis based on X-ray 
findings, the limitation of motion need not be compensable 
under Diagnostic Code 5260 or Diagnostic Code 5261; rather, 
such limited motion must at least meet the criteria for a 
zero-percent rating.  In the alternative, a compensable 
rating may be granted by virtue of 38 C.F.R. § 4.59.

In VAOPGCPREC 9-2004 (2004); 69 Fed. Reg. 59,990 (2004), the 
VA General Counsel held that when considering Diagnostic 
Codes 5260 and 5261 together with 38 C.F.R. § 4.71, a veteran 
may receive a rating for limitation in flexion only, 
limitation of extension only, or separate ratings for 
limitations in both flexion and extension under Diagnostic 
Code 5260 (leg, limitation of flexion), and Diagnostic Code 
5261 (leg, limitation of extension).  Where a veteran has 
both a limitation of flexion, and limitation of extension of 
the same leg, the limitations must be rated separately to 
adequately compensate for functional loss associated with 
injury to the leg.

According to DC 5010, traumatic arthritis is to be rated as 
degenerative arthritis. DC 5003, states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint of group of minor joints affected 
by limitation of motion to be combined, not added under DC 
5003. Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. 

At present, the veteran's left knee disorder is rated as 10 
percent disabling under Code 5257.  Thus, regardless of the 
actions which may be taken pursuant to the remand with regard 
to whether an evaluation in excess of that is or is not in 
order, that rating will remain for purposes of this appeal 
and satisfies the basic criteria.  

The VARO has appropriately addressed the issue as being, in 
essence, premised on whether the veteran has arthritis in the 
left knee, and if so, it is in fact service connected as part 
of the overall left knee disorder, [and under the above-cited 
criteria, would warrant a separate 10 percent rating].

It is recognized that in the past, various testing procedures 
have not confirmed the presence of arthritic changes in the 
veteran's knee.  However, it is clear that the most recent 
clinical findings including X-rays and a MRI that have shown 
the developing presence of early degenerative changes, and 
this has been diagnostically endorsed by the VA physician.  
Accordingly, a separate 10 percent rating is warranted for 
the service-connected degenerative changes in the left knee 
associable with left patellofemoral syndrome now rated as 10 
percent disabling under Code 5299-5257.    


ORDER

Service connection for residuals, left tympanic membrane 
perforation, is granted.

Service connection for tinnitus, is granted.

A separate 10 percent rating is granted for service-connected 
arthritis of the left knee associable with left 
patellofemoral syndrome, subject to the regulatory criteria 
relating to the payment of monetary awards.


REMAND
Dermatological disorder characterized as Tinea

The prior rating criteria provide that dermatophytosis is 
evaluated pursuant to Diagnostic Code (DC) 7813.  
(Dermatophytosis is a term that is used to describe various 
forms of tinea.  See Dorland's Illustrated Medical Dictionary 
(28th ed. 1994) at 450.  The Rating Schedule noted that 
unless otherwise provided, rate DCs 7806 through 7819 as for 
eczema, dependent upon location, extent, and repugnant or 
otherwise disabling character of manifestations.

Prior to August 30, 2002, under the "old" Diagnostic Code 
7806, a zero percent rating was warranted with slight, if 
any, exfoliation, exudation or itching, if on a nonexposed 
surface or small area.  A 10 percent rating was assigned with 
exfoliation, exudation, or itching, if involving an exposed 
surface or extensive area. A 30 percent rating required 
exudation or itching constant, extensive lesions, or marked 
disfigurement.  A 50 percent rating was warranted with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant 
symptoms.  38 C.F.R. § 4.118, DC 7806 (effective prior to 
Aug. 30, 2002).

Under the revised version of DC 7806, a 10 percent rating 
requires involvement of at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past 12-month period.  A 30 percent 
rating requires involvement of 20 to 40 percent of the entire 
body or of exposed areas affected, or; systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  A 60 percent 
rating requires involvement of more than 40 percent of the 
entire body or more than 40 percent of exposed areas 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  38 C.F.R. § 4.118, Code 
7806 (effective Aug. 30, 2002).

Under the former version of Diagnostic Code 7813, effective 
prior to August 30, 2002, dermatophytosis is to be rated as 
scars, disfigurement, etc. or on the extent of constitutional 
symptoms, physical impairment.  38 C.F.R. § 4.118, DC 7813 
(effective prior to Aug. 30, 2002).

Under the current version of Diagnostic Code 7813, effective 
August 30, 2002, dermatophytosis is to be rated as 
disfigurement of the head, face, or neck (DC 7800), scars 
(DCs 7801, 7802, 7803, 7804, or 7805), or dermatitis (DC 
7806).

Under the former version of 38 C.F.R. § 4.118, Diagnostic 
Code 7800, a noncompensable evaluation was warranted for a 
slightly disfiguring scar of the head, face, or neck.  A 10 
percent evaluation required that such a scar be moderately 
disfiguring.  A 30 percent evaluation required that the scar 
be severely disfiguring. A 50 percent evaluation required 
that the scarring result in complete or exceptionally 
repugnant deformity of one side of the face or in marked or 
repugnant bilateral disfigurement.  38 C.F.R. § 4.118, DC 
7800 (effective prior to Aug. 30, 2002).

Under the revised criteria as of August 30, 2002 for rating 
the skin, Diagnostic Code 7800 (disfigurement of the head, 
face, or neck) provides an 80 percent evaluation with visible 
or palpable tissue loss and either gross distortion or 
asymmetry of three or more features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with six or more 
characteristics of disfigurement.  Visible or palpable tissue 
loss and either gross distortion or asymmetry of two features 
or paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
four or five characteristics of disfigurement is assigned a 
50 percent evaluation.  Visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with two or 
three characteristics of disfigurement is assigned a 30 
percent evaluation.  For one characteristic of disfigurement, 
a 10 percent evaluation is warranted.

Under note (1), the 8 characteristics of disfigurement for 
purposes of evaluation under § 4.118 are: a scar 5 or more 
inches (13 or more cm.) in length; scar at least one- quarter 
inch (0.6 cm.) wide at widest part; surface contour of scar 
elevated or depressed on palpation: scar adherent to 
underlying tissue; skin hypo-or hyper- pigmented in an area 
exceeding six square inches (39-sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39-sq. 
cm.); skin indurated and inflexible in an area exceeding six 
square inches (39- sq. cm.).

Under DC 7813 (as in effect prior to Aug. 30, 2002), 
dermatophytosis is to be rated as eczema, dependent upon 
location, extent, and repugnant or otherwise disabling 
character of manifestations.

Under 38 C.F.R. § 4.118, Diagnostic Code 7806 (as in effect 
prior to Aug. 30, 2002) a 10 percent rating is warranted for 
eczema manifested by exfoliation, exudation or itching, if 
involving an exposed surface or extensive area.

38 C.F.R. § 4.118, DC 7803 (as in effect prior to Aug. 30, 
2002) provided a 10 percent rating for scars if they were 
superficial, poorly nourished, with repeated ulceration.

38 C.F.R. § 4.118, Diagnostic Code 7804 (as in effect prior 
to Aug. 30, 2002) provided a 10 percent rating for 
superficial scars that were tender and painful on objective 
demonstration.  A note under this regulation indicates that a 
10 percent rating was assigned, when the requirements are 
met, even though the location may have been on tip of the 
finger or toe, and the rating may have exceeded the 
amputation value for the limited involvement.

38 C.F.R. § 4.118, DC 7805 (as in effect prior to Aug. 30, 
2002) provided that scars were also rated on limitation of 
function of the part affected.

Under the new regulations, DC 7813 provides for evaluation 
under DC 7800 through DC 7805; or dermatitis under DC 7806; 
depending on the predominant disability.  67 Fed. Reg. 
49,590-99 (July 31, 2002) (codified at 38 C.F.R. § 4.118).

Under 38 C.F.R. § 4.118, DC 7801 (as in effect Aug. 30, 
2002), a 10 percent rating is warranted for: Scars, other 
than head, face, or neck, that are deep or that cause limited 
motion: Area or areas exceeding 6 square inches (39 sq. cm.).  
Note (1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  Note (2): A deep 
scar is one associated with underlying soft tissue damage.

Under DC 7802 (as in effect Aug. 30, 2002), a 10 percent 
rating is warranted for: Scars, other than head, face, or 
neck, that are superficial and that do not cause limited 
motion: Area or areas of 144 square inches (929 sq. cm.) or 
greater.  Note (1): Scars in widely separated areas, as on 
two or more extremities or on anterior and posterior surfaces 
of extremities or trunk, will be separately rated and 
combined in accordance with § 4.25 of this part.  Note (2): A 
superficial scar is one not associated with underlying soft 
tissue damage.

Under DC 7803 (as in effect Aug. 30, 2002), a 10 percent 
rating is warranted for: Scars, superficial, unstable.  Note 
(1): An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.  Note (2): A 
superficial scar is one not associated with underlying soft 
tissue damage.

Under DC 7804 (as in effect Aug. 30, 2002), a 10 percent 
rating is warranted for: Scars, superficial, painful on 
examination.  Note (1): A superficial scar is one not 
associated with underlying soft tissue damage.  Note (2): In 
this case, a 10-percent evaluation will be assigned for a 
scar on the tip of a finger or toe even though amputation of 
the part would not warrant a compensable evaluation.

Under DC 7805 (as in effect Aug. 30, 2002), other scars will 
be rated on limitation of function of affected part.

Under DC 7806 (as in effect Aug. 30, 2002), a 10 percent 
rating is warranted for dermatitis or eczema that is at least 
5 percent, but less than 20 percent, of the entire body, or 
at least 5 percent, but less than 20 percent, of exposed 
areas affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12- 
month period.

The veteran's service medical records show recurrent 
incidents of skin infections, some said to be of fungal 
origins, particularly involving his feet and groin.  The foot 
involvement is said to have included the plantar surfaces, 
the dorsal surfaces, and between most toes on both feet.  
There was nail involvement of the great toe.  Diagnoses were 
of tinea pedis and cruris.

On his initial claim in 1999, the veteran reported that he 
had been seen by a private physician for his ongoing 
dermatological problems involving his genitals and between 
his legs.

On VA examination in June 1999, the veteran reported having 
particular problems with his tinea cruris, but also had been 
using antifungal agents with little relief for the tinea 
involving both his groin and feet.  On examination, he had 
discoloration of the groin in the medial aspect of both 
thighs.  The examiner opined, however, that his rashes were 
not then active.  Chronic tinea cruris and pedis was 
diagnosed.

On VA examination in July 2000, the veteran reported having 
been using various medications for his skin lesions involving 
his feet and groin areas.  It would become pruritic when he 
perspired with activity.  The veteran has submitted copies of 
numerous prescriptions including for Lamisil for his lesions 
which he said he applied twice daily.

At the time of the personal hearing in August 2000, the 
veteran reported that what he had in his genital area was not 
"jock itch" as some had suggested but was rather manifested 
by scaliness, flaking and itching.  He said he had to shower 
twice a day and use a lot of medications (creams, powders), 
all of which get on his clothing but it still does not go 
away.  Tr. at 2

The veteran introduced copies of additional prescriptions for 
his skin lesions including Ketoconazole, 2% cream; 
Drocortisone; and Otrimazole, 1% topical cream with varying 
degrees of success.  Diagnoses have included fungal infection 
and seborrheic dermatitis.  On evaluation by VA in October 
2001, the veteran had specifically shaved his groin area to 
show the rash but only some hyperpigmentation was visible, 
not the vesicles and erythema and other symptoms he has 
argued are present on regular occasions.  A trial of mixed 
clotrimazole and hydrocortisone was to be given.

The rating in March 2003 noted that separate noncompensable 
evaluations were assigned for the two areas of skin 
disability, specifically tinea pedis and tinea cruris.

On examination for VA in March 2004, the veteran's inguinal 
skin lesions were described as dark, hyerpigmented, and 
involving more than 6 square inches.  They were said to 
involve 20% of the nonexposed surface and 5% of the total 
body area.  The between the toe lesions were said to involve 
10% of the nonexposed surface, and 2% of the exposed surface.  
There was no discussion of the dorsal or plantar surfaces.

By rating in March 2005, the rating assigned for the tinea 
cruris was increased to 10 percent; the rating for the tinea 
pedis was retained as noncompensably disabling.

Recent scrotum photos are in the file.  On VA examination in 
January 2007, in addition to the groin involvement, there was 
involvement of the feet on the arches and plantar surfaces, 
and between the toes on both feet. 

And while the VARO has addressed the current claim only with 
regard to his groin area, the Board finds that equal focus 
needs to be placed on the other areas of involvement, 
including various aspects of his feet.  

More importantly, the Board is aware of the Court's decision 
in Ardison v. Brown, 6 Vet. App. 405, 408 (1994), where in a 
case like this one, the issue involved a skin disorder that 
had "active and inactive stages" or was subject to 
remission and recurrence.  See Ardison v. Brown, 6 Vet. App. 
at 408; see also Bowers v. Derwinski, 2 Vet. App. 675, 676 
(1992) (holding that "it is the frequency and duration of 
the outbreaks and the appearance and virulence of them during 
the outbreaks that must be addressed.").  In this instance, 
it is necessary, if possible, to obtain an appropriate 
diagnosis and reasoned analyses when the skin disease is in 
an active phase.  

Collateral to the "activity" issue is the fact that the 
veteran has a long history of using a myriad of medications, 
some of them rather potent and including topical steroids.  
However, this was not addressed in recent evaluations and it 
is unclear whether this continues and to what extent he uses 
medications and other treatment regimens.  The use of such 
medications plays a substantial role in the revised 
regulations for rating his skin disability.

In this case, and as noted above, while there have been 
changes to the regulations, and these have been duly reported 
in the SOCs and related documents, it is unclear that the 
veteran is in fact aware of what is required for increased 
ratings for his skin problems in any of his various 
locations.

Left knee disability 

Under Diagnostic Code 5257 (other impairment of the knee), a 
10 percent disability evaluation requires slight recurrent 
subluxation or lateral instability.  A 20 percent evaluation 
requires moderate recurrent subluxation or lateral 
instability.  A 30 percent evaluation requires severe 
recurrent subluxation or lateral instability.  38 C.F.R. § 
4.71a, Diagnostic Code 5257.

Under Diagnostic Code 5258, dislocated semilunar cartilage, 
with frequent episodes of locking, pain, and effusion into 
the joint, warrants a 20 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5258.

Diagnostic Codes 5260 and 5261 are utilized to rate 
limitation of flexion and extension of the knee joint.  38 
C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Under 
Diagnostic Code 5260, limitation of flexion of the knee to 60 
degrees warrants a noncompensable evaluation, limitation of 
flexion to 45 degrees warrants a 10 percent rating, 
limitation of flexion to 30 degrees warrants a 20 percent 
evaluation and limitation of flexion to 15 degrees warrants a 
30 percent evaluation, the highest schedular evaluation under 
this diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.

Under Diagnostic Code 5261, limitation of extension of the 
knee to 5 degrees warrants a noncompensable evaluation, 
limitation of extension of the knee to 10 degrees warrants a 
10 percent evaluation, limitation of extension to 15 degrees 
warrants a 20 percent evaluation, and limitation of extension 
to 20 degrees warrants a 30 percent evaluation.  Limitation 
of extension of the knee to 30 degrees warrants a 40 percent 
evaluation and limitation of extension of the knee to 45 
degrees warrants a 50 percent evaluation, the highest 
schedular evaluation under this diagnostic code.  38 C.F.R. § 
4.71a, Diagnostic Code 5261.

The Schedule provides that the normal range of motion of the 
knee is zero degrees on extension to 140 degrees on flexion.  
38 C.F.R. § 4.71, Plate II.  

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2007).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2007). 

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45 (2007).

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness, 
fatigability, incoordination or pain on motion.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
VA must consider any part of the musculoskeletal system that 
becomes painful on use to be "seriously disabled."

The veteran had knee surgery in early 2003.  Since then, he 
has been noted to wear a DonJoy-type knee brace.  

He was examined in early 2007 when the examiner described his 
pain as being the most significant feature of his knee 
disability.  However, the ranges of motion was described as 
0-120/130, active and passive without pain.  

This would appear to be at odds with the other findings of 
record.  It is also unclear whether the left knee disability 
is now stabilized.  In that regard, it is noteworthy that he 
now has developed arthritis, as recognized above.  The Board 
finds that the veteran would not be detrimented or 
prejudiced, and might well be affirmatively benefited by the 
findings of a new orthopedic examination.

Based on the evidence of record, the Board finds that further 
development in these areas of increased compensation might be 
helpful.  Accordingly, the case is REMANDED for the following 
action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Up to date VA records should be obtained 
with regard to both his skin and left 
knee disorders.

2.  The VARO/AMC should then arrange for 
the veteran to be scheduled for a VA 
orthopedic examination to determine the 
current severity of his service-connected 
left knee disorder.  Any indicated tests 
or studies should be completed. The 
veteran's claims folder must be reviewed 
by the examiner in conjunction with the 
examination.  The examiner should be 
provided copies of both the previous and 
the revised criteria for rating 
limitation of motion of the knee and 
examination findings must be sufficiently 
detailed to allow for evaluation under 
all rating criteria.  Any necessary tests 
or studies should be performed.  The 
examiner should describe all symptoms 
(nature, severity, and associated 
impairment of function) of the left knee, 
report all ranges of motion, along with 
an opinion as to the extent of any 
additional functional loss (in degrees if 
possible) due to pain, weakness, fatigue 
and incoordination or during flare-ups; 
indicate whether or not there is 
ankylosis (and if so, whether favorable 
or unfavorable); and ascertain whether 
there have been any associated 
incapacitating episodes (bed rest 
prescribed by a physician and treatment 
by a physician), and if so, their 
duration and frequency.  The examiner 
should explain the rationale for all 
opinions given. 

3.  The veteran should be scheduled for a 
VA dermatology examination.  To the 
extent possible, the examination should 
be scheduled for a time when the disease 
is active.  The claims file should be 
made available to the examiner for 
review.  The examiner should indicate in 
the examination report that such a review 
was conducted.  Following a thorough 
examination, the examiner should diagnose 
any skin disorder(s) present and should 
identify the areas of the body affected.  
The examiner should also indicate what 
percentage of the body is affected by the 
body, including the percentage of exposed 
areas affected.

The examiner should state whether topical 
or systemic therapies or required for 
treatment.  If systemic therapies are 
required, the examiner should state the 
frequency and duration of the use of 
systemic therapies during the 12 months 
preceding the examination.  Colored 
unretouched photos should be taken 
involving all impacted areas.

5.  The RO/AMC should then readjudicate 
the claims.  If either claim remains 
denied, an appropriate supplemental SOC 
should be issued, and the appellant and 
his representative should have the 
opportunity to respond.  The case should 
then be returned to the Board.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


